Citation Nr: 0635157	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-22 270	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

Entitlement to service connection for a seizure disorder, 
hypertension and residuals of a right heel injury.


REPRESENTATION

Appellant represented by:	The American Legion











INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO). 

In August 2003, the Board denied the veteran's claims of 
service connection for a seizure disorder, hypertension and 
residuals of a right heel injury.  The veteran then appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In March 2006, the Court vacated the Board's decision.  
However, following notification of the veteran's death, the 
mandate was subsequently recalled by the Court and the appeal 
was dismiised.   

FINDINGS OF FACT

1.    The veteran in this case had active military service 
between 1966 and 1968.  

2.    A Certificate of Death shows that the veteran died in 
May 2005.  

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

 As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the aveteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). In 
reaching this determination, the Board intimates no opinion 
as to the merits of this appeal or to any derivative claim 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2006).   

ORDER

The appeal is dismissed.



		
Joaquin Aguayo Pereles
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


